Citation Nr: 1505441	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent disabling for lumbosacral degenerative joint disease with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

A code sheet associated with a May 2013 rating decision, recharacterized the Veteran's lumbosacral strain as lumbosacral degenerative joint disease with degenerative disc disease (previously lumbosacral strain).  As such, the issue has been amended above.

In the July 2011 rating decision on appeal, the Veteran was denied entitlement to a TDIU.  The Veteran did not appeal this decision.  However, in an August 2013 VA spine examination, the examiner reported that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner noted that the Veteran was intolerant of excessive, repetitive, or prolonged activity of the lumbosacral strain, intolerant of prolonged inactivity of the lumbosacral strain, intolerant of ascending and descending stairs, intolerant of walking on uneven terrain, intolerant of heavy lifting, and intolerant of prolonged standing and walking.  Where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Therefore, the issue has been added above.

In July 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  In correspondence dated in September 2014, the Veteran asserted that the hearing was not held on the correct and/or complete issue.  He asserts that only a lumbar sprain was discussed, rather than his degenerative disc disease.  At the hearing, the issue was phrased as entitlement to an increased rating for a lumbar spine disability, and the Veteran's representative agreed that this was the correct issue on appeal.  Testimony was taken as to the severity of the Veteran's lumbar spine symptoms.  (The Veteran is service-connected for lumbosacral degenerative joint disease with degenerative disc disease (previously lumbosacral strain.))  Based on the foregoing, the Board finds that no further action is required with regard to a Board hearing because the correct issue was addressed.  

The issue of entitlement to an increased rating for the cervical spine has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  (In September 2014, the Veteran filed a claim for "entitlement to service connection for a cervical spine" disability and asked for an examination.  The Veteran is already in receipt of service-connected benefits for degenerative joint disease and degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.  As such, the Board interprets the Veteran's claim as entitlement to an increased rating for degenerative joint disease and degenerative disc disease of the cervical spine.) 

Subsequent to the issuance of the May 2013 Supplemental Statement of the Case, additional records were associated with the claims file.  As the claims are being remanded, the evidence will be considered by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was most recently afforded a VA medical examination regarding the severity of his lumbar spine disability in August 2013.  Since the examination, private chiropractor notes reveal complaints of increased spasm and pain.  In addition, at the hearing before the undersigned, in response to a question of whether the Veteran felt his condition had gotten worse since his prior examination, the Veteran responded that his condition had gotten worse.  

The Veteran should be afforded a new VA examination to determine the extent of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The August 2013 VA medical examination discussed above noted that the Veteran's lumbosacral spine disability had an impact on his ability to work.  However, the examiner did not render an opinion regarding whether the Veteran's service connected disabilities render the Veteran unemployable.  As such, the Veteran should be afforded a VA medical examination regarding whether his service connected disabilities render him unemployable.

On remand, VA treatment records regarding the Veteran since January 2014 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.

On remand, the Veteran should be asked to identify private providers who have treated him for his lumbosacral spine disability and to either provide the records of treatment to VA or provide authorization for VA to obtain the Veteran's records from these providers.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, and associate with the claims file, VA medical records pertaining to the Veteran that are dated since January 2014.

2.  Ask the Veteran to identify all private providers for his back and to either provide the records of treatment to VA or provide authorization for VA to obtain the Veteran's records from these providers.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Provide the Veteran appropriate notice with regard to TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to his service-connected lumbosacral degenerative joint disease with degenerative disc disease.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to lumbosacral degenerative joint disease with degenerative disc disease, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  

5.  Thereafter, the Veteran should be afforded a VA medical examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


